Citation Nr: 1210749	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-36 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for right ankle strain.

2.  Entitlement to a compensable rating for left ankle strain.

3.  Entitlement to a compensable rating for status post left ring finger fracture with residuals.

4.  Entitlement to a compensable rating for hypertension.

5.  Entitlement to a compensable rating for gastroesophageal reflux disease, status post cholecystectomy.

6.  Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected right ankle strain is manifested by subjective complaints of pain with less than moderate ankle limitation of motion, including as a result of pain and dysfunction.  

3.  The Veteran's service-connected left ankle strain is manifested by subjective complaints of pain with less than moderate ankle limitation of motion, including as a result of pain and dysfunction.  

4.  The Veteran's service-connected status post left ring finger fracture with residuals is manifested by subjective reports of discomfort with no adverse impact on activities of daily living.

5.  The Veteran's service-connected hypertension is manifested by required continuous medication, without evidence of diastolic pressure that had been predominantly 100 or more or systolic pressure predominantly 160 or more.

6.  The Veteran's service-connected gastroesophageal reflux disease, status post cholecystectomy is manifested by indigestion or pyrosis that is well controlled by diet and over-the-counter medication.

7.  The Veteran's multiple noncompensable service-connected disabilities are not shown to interfere with his normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ankle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

2.  The criteria for a compensable rating for left ankle strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

3.  The criteria for a compensable rating for status post left ring finger fracture with residuals have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).

4.  The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

5.  The criteria for a compensable rating for gastroesophageal reflux disease, status post cholecystectomy, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7318, 7346 (2011).

6.  The criteria for a 10 percent rating based on multiple noncompensable service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in a May 2007 letter.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to notify the claimant that to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Adequate notice as to these matters has been provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the May 2007 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Ankle Disorders

The Veteran's bilateral ankle sprains are rated under Diagnostic Codes 5299-5271.  Hyphenated diagnostic codes including a diagnostic code ending in the digits 99 are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27 (2011).

The VA Schedule for Rating Disabilities provides: 


5271
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5024
 tenosynovitis:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2011).

The Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

In this case, service treatment records show the Veteran complained of recurrent ankle strains in September 1996 and subsequently reported having experienced ankle pain, bilaterally.  The diagnoses included recurrent sprains, chronic right ankle pain, tendonitis, and extensor digitorum tendonitis.  A July 2002 report noted anterior right ankle pain without trauma possibly associated with overuse upon training for a half marathon.  The Veteran's April 2007 retirement examination included a diagnosis of bilateral chronic arthritic ankle pain.  

A May 2007 VA general medical examination report, prior to the Veteran's retirement from active service, noted he complained of problems with his ankles since 1996 with frequent sprains, strains, and episodes of tendinitis of the anterior tendon.  It was also noted that he was a fairly frequent runner and that ankle tendonitis interfered with his running.  He denied swelling or instability, but stated the inflammation of his tendon was fairly consistent.   The examiner's diagnoses included joint disease, but it was noted that tendinitis would be better defined upon joint examination later that same day.  

On VA joints examination in May 2007 the Veteran reported he had completed physical fitness training the previous month and had been able to run two miles in 13 minutes.  He stated his current training regimen including running three to four miles three to four times per week and weight lifting.  It was noted he had never been on permanent profile or restriction because of an ankle impairment.  He reported that he currently experienced discomfort in the ankles with prolonged standing, running, and jogging and that he used Naprosyn for relief after prolonged standing and running.  The examiner noted the Veteran walked briskly in the hallway with a normal gait and posture and was able to walk on his heels and toes.  There was no localized tenderness, swelling, deformity, or instability.  Bilateral range of motion studies revealed dorsiflexion to 20 degrees, plantar flexion to 40 degrees, everson to 10 degrees, and inversion to 25 degrees.  There was no pain in range of motion and no loss of motion on repeated maneuvers times three.  Anterior and posterior drawer signs were negative.  There was no clinical evidence of tendonitis or synovitis.  Motor power was 5/5 against resistance, bilaterally.  The diagnoses included chronic bilateral ankle strain.  

The examiner noted the Veteran had limitation in prolonged standing and running due to discomfort.  There was no evidence, however, of any additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  It was also noted that there was no evidence of adverse impact on activities of daily living or transportation on current employment.  An X-ray examination of the ankles was negative.  

In statements in support of his claims the Veteran asserted that his disabilities were worse than indicated by his noncompensable awards.  In his July 2009 VA Form 9 he reported that he had ankle problems for years due to running in combat boots.  He asserted, in essence, that he had learned to compensate for his constant pain and walk normally, but that an increased award was warranted for soreness.  

Based upon the evidence of record, the Board finds the Veteran's service-connected right and left ankle strain are manifested by subjective complaints of pain with less than moderate ankle limitation of motion, including as a result of pain and dysfunction.  Although VA examination in May 2007 revealed plantar flexion that was five degrees less than normal, bilaterally, the examiner found there was no pain on motion and no loss of motion on repeated maneuvers times three.  Anterior and posterior drawer signs were negative.  There was also no clinical evidence of tendonitis.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The overall evidence of record, however, is inconsistent with the Veteran's report of more severe ankle impairments.  The Board finds the May 2007 VA examination findings are thorough and persuasive as to the Veteran's disability picture over the course of this appeal.

There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claims for entitlement to compensable ratings for right and left ankle strains must be denied.  The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected ankle disorders that would take the Veteran's case outside the norm so as to warrant consideration of an extraschedular rating.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims for an increased rating.


Left Ring Finger Disorder

5230
Ring or little finger, limitation of motion:
Rating

Any limitation of motion
0

38 C.F.R. § 4.71a, Diagnostic Code 5230 (2011).

In this case, service treatment records show the Veteran sustained a left ringer finger fracture while playing flag football in October 2004.  His April 2007 retirement examination included a diagnosis of left fourth finger post fracture angulation.  

VA general medical examination in May 2007 noted there was a deformity of the left ring finger with decreasing grip strength and that the disorder would be addressed in a VA joints examination.  On VA joints examination in May 2007 the Veteran complained of discomfort in the left ring finger aggravated by forceful grasping.  The examiner noted a healed fracture with a slight deformity, but with ability to make a full fist with +5/5 strength.  There was, however, an ulnar deviation to the middle and distal phalanx by 10 degrees.  It was further noted that there was an ability to bring the finger to the metacarpal crease with no gapping between the tip of the finger to the metacarpal crease.  The tip of the ring finger was, however, overriding the little finger due to the deviation.  There was no evidence of localized tenderness or limitation of motion and no pain on range of motion.  The diagnoses included hand fracture, middle phalanx, left ring finger with residual 10 degree ulnar deviation and deformity.  

The examiner also noted that the Veteran had limitation in forceful grasping with the left hand and that he was right-hand dominant.  There was no evidence of additional limitation due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-up.  It was noted that there was no evidence of adverse impact on activities of daily living or transportation on employment.  An X-ray examination of the finger revealed deformity secondary to old fracture middle phalanx.  

In statements in support of his claims the Veteran asserted that his disabilities were worse than indicated by his noncompensable awards.  In his July 2009 VA Form 9 he reported that he worked in an administrative capacity and that his left ring finger fracture affected his ability to type and was annoying.

Based upon the evidence of record, the Board finds the Veteran's service-connected status post left ring finger fracture with residuals is manifested by subjective reports of discomfort with no adverse impact on activities of daily living.  A noncompensable rating is the maximum rating allowable under the rating schedule for single ring finger limitation of motion and the medical evidence demonstrates the Veteran's left ring finger had no functional impairment his on activities of daily living.  Further, while there is some deformity of the finger, there is no evidence of ankylosis.  In any event, ankylosis of the ring finger, also warrants a noncompensable rating whether favorable or unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2011).  The Board finds the May 2007 VA examination findings are thorough and persuasive as to his disability picture over the course of this appeal.

There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a compensable rating must be denied.  Although the Veteran's statements that his finger deformity results in an annoyance and some limited ability to type are credible and competent, his statements do not indicate an unusual or exceptional circumstances related to the service-connected left ring finger disorder that would take his case outside the norm so as to warrant consideration of an extraschedular rating.  The preponderance of the evidence is against the Veteran's claim for an increased rating.


Hypertension

7101
Hypertensive vascular disease (hypertension and isolated systolic hypertension):
Rating

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart disease and other types of heart disease. 

38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).

In this case, service treatment records dated in September 1997 noted a two month history of increased blood pressure readings with systolic findings in the 130's and 140's and diastolic findings of 90 with some normal readings too.  The diagnosis was elevated blood pressure.  An April 2007 report noted the Veteran had essential hypertension with calcium channel blocker treatment several years earlier, but that he had been taken off the medication and had normal blood pressure until a few weeks earlier with systolic findings in the 140's and diastolic findings in the 90's.  It was noted that a five day blood pressure check revealed findings in the 120's and 130's over 80's and 90's.  The Veteran was noted to be asymptomatic.  The diagnosis was mild diastolic hypertension.  The Veteran's retirement examination report noted blood pressure findings of 137/95.  His report of medical history noted a diagnosis of borderline hypertension.

A May 2007 VA examination report, prior to the Veteran's retirement from active service, noted he was taking hydrochlorothiazide for hypertension.  It was also noted that a diagnosis of hypertension was first provided in 1997 and that there was no history of chest pain or heart attack.  Blood pressure readings were 137/98, 128/86, and 136/93.  The examiner's diagnosis was hypertension, well controlled.  

In statements in support of his claims the Veteran asserted that his disabilities were worse than indicated by his noncompensable awards.  In his July 2009 VA Form 9 he reported that his blood pressure readings would be higher if not for his prescribed medication.

Based upon the evidence of record, the Board finds the veteran's service-connected hypertension is manifested by required continuous medication, without evidence of diastolic pressure that had been predominantly 100 or more or systolic pressure predominantly 160 or more.  The reported blood pressure findings upon VA examination are consistent with the other competent evidence of record and there is no indication that prior to initiating or resuming hypertension medication treatment the Veteran's diastolic pressure had been predominantly 100 or more.  The Board finds the May 2007 VA examination findings are thorough and persuasive as to the Veteran's disability picture over the course of this appeal.

While the Board has considered the Veteran's statements that his blood pressure readings would be higher if he were not on medication and therefore a compensable rating is warranted, there is no basis in VA law for the assignment of a compensable rating for hypertension with blood pressure findings that might be higher without treatment.  There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a compensable rating for hypertension must be denied.  The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected left ring finger disorder that would take the Veteran's case outside the norm so as to warrant consideration of an extraschedular rating.  The preponderance of the evidence is against the Veteran's claim for an increased rating.

GERD

The Veteran's service-connected GERD is rated under Diagnostic Codes 7318-7346.  In this regard, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2011).  

7318
Gall bladder, removal of:
Rating

With severe symptoms
30

With mild symptoms
10

Nonsymptomatic
0

38 C.F.R. § 4.114, Diagnostic Code 7318 (2011).

7346
Hernia hiatal:
Rating

Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health
60

Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health
30

With two or more of the symptoms for the 30 percent evaluation of less severity
10

38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

GERD is not among the listed conditions in VA's Schedule for Rating Disabilities; however, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011).  

In this case, service treatment records show that a December 2005 esophagogastroduodenoscopy (EGD) revealed a small hiatal hernia.  The esophagus and duodenum at that time appeared normal.  The Veteran's gall bladder was removed in March 2006 and an April 2006 computerized tomography scan (CT) revealed status post cholecystectomy, with no evidence of abnormal fluid collection, and moderate sigmoid colon diverticulosis, without evidence of diverticulitis.  The Veteran's April 2007 retirement examination noted a diagnosis of GERD.  

On VA examination in May 2007 the Veteran reported indigestion was an ongoing problem, but was fairly easy to control with reduction of spicy food intake and planned use of over-the-counter medication.  It was noted that his post-surgery cholecystectomy recovery had been uncomplicated and uneventful.  The diagnoses included reflux.

In statements in support of his claims the Veteran asserted that his disabilities were worse than indicated by his noncompensable awards.  No additional comments as to his service-connected GERD, status post cholecystectomy, symptoms were provided.

Based upon the evidence of record including the Veteran's competent and credible statements regarding indigestion and treatment, the Board finds the Veteran's service-connected gastroesophageal reflux disease, status post cholecystectomy, is manifested by indigestion or pyrosis that is well controlled by diet and over-the-counter medication.  There is no evidence recurrent epigastric distress with dysphagia, and regurgitation, accompanied by substernal or arm or shoulder pain, as to warrant a compensable rating.  The Board finds the May 2007 VA examination findings are thorough and persuasive as to the Veteran's disability picture over the course of this appeal.

There is no indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the claim for entitlement to a compensable rating must be denied.  The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected left ring finger disorder that would take the Veteran's case outside the norm so as to warrant consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  The preponderance of the evidence is against the Veteran's claim for an increased rating.

Multiple Noncompensable Service-connected Disabilities

VA regulations provide that whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the 1945 Schedule for Rating Disabilities the rating agency is authorized to apply a 10-percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2011).

Based upon the evidence of record, the Board finds the Veteran's multiple noncompensable service-connected disabilities are not shown to interfere with his normal employability.  Although in his July 2009 VA Form 9 the Veteran reported that he worked in an administrative capacity and that his left ring finger fracture affected his ability to type, the May 2007 VA examiners found no evidence of adverse impact on activities of daily living or employment.  The overall evidence of record does not indicate an interference with normal employability.  Therefore, the claim must be denied.  The preponderance of the evidence is against the Veteran's claim.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for right ankle strain is denied.

Entitlement to a compensable rating for left ankle strain is denied.

Entitlement to a compensable rating for status post left ring finger fracture with residuals is denied.

Entitlement to a compensable rating for hypertension is denied.

Entitlement to a compensable rating for gastroesophageal reflux disease, status post cholecystectomy, is denied.

Entitlement to a 10 percent rating based upon multiple noncompensable service-connected disabilities is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


